          Case 3:17-cv-00101-RDM Document 337 Filed 08/08/19 Page 1 of 1

1700 G Street NW,
Washington, DC 20552

August 8, 2019

Via ECF

The Honorable Thomas I. Vanaskie, Special Master
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

       Re:     CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM
Dear Judge Vanaskie:

       The Bureau respectfully moves for an 8-day extension of time, through August 16, 2019, to
submit one of its expert reports.

        As Your Honor is aware, the deadline for the Bureau to submit its expert reports is today.
The Bureau has been working with its experts diligently to meet the deadline, and will be prepared
to send reports from five of its six experts to Defendants’ counsel later today. Our sixth expert –
who is handling the data analysis and call sampling work – ran into a severe technical issue with his
firm’s computers over the past couple of days, such that the voluminous data that they have been
analyzing for the past several months is now causing their computers to crash. They had hoped to
resolve the issue in time to make the final adjustments to their figures so that the report could be
finalized today, but as of now, they have been unable to determine the source of the technical
problem. Given the volume of data, and the length of time it takes for queries to run under normal
circumstances, isolating and remedying the problem is complex. And even if the issue were
resolved now, because of the processing time it takes to run queries, we have reached the point
where it would be too late to make the final adjustments to the report by today.

       The expert has estimated that the technical issue will be resolved, and the final figures can
be calculated, by no later than Friday, August 16. Accordingly, we are seeking an eight-day
extension of time, through Friday, August 16, to submit this one expert report.

        The Bureau believes that there is good cause to grant this request. This issue was
unanticipated, and had it not occurred (or even if it had occurred in a manner that could be more
easily remedied), the Bureau would have been prepared to submit this sixth expert report today. In
addition, Defendants’ counsel has indicated that they consent to the request.

       Accordingly, the Bureau respectfully requests that the Court grant this request for an eight-
day extension of time to submit one of its expert reports.


                                                       Respectfully submitted,
                                                       /s/ Nicholas Jabbour
